Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the amendment filed 4/29/2021. Applicant amended claims 1 – 2, 9, 11, added claim 23; claims 1 – 17, 21 – 23 are pending in this application.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 2 have been considered but are moot because the new ground of rejection does not rely on the interpretation of the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Claim Objections
Applicant is advised that should claim 15 be found allowable, claim 23 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Jansen (5,875,773) in view of US Application Publication to Cadima et al. (2012/0171343) and in further view of US Patent to Witham et al. (5,575,638).
Regarding claim 1, Jansen discloses a system for a two-step activation (Col. 3, Lines 17 – 24) for a plurality of gas cooktop burners having associated valves and ignitors the system comprising: a plurality of control selectors (7, Fig. 1) associated with and assigned to the plurality of gas cooktop burners (1 – 4, Fig. 1) and having respective outputs representative of valve positions (14, Fig. 1) of the valves for the associated gas cooktop burners, a controller (12, Fig. 2) coupled to the plurality of control selectors, the controller configured to control the associated valve and the associated ignitor for a selected gas cooktop burner among the plurality of gas cooktop burners to ignite the selected gas cooktop burner in response to a two-step activation sequence initiated in response to user input associated control selector for the selected gas cooktop burner (Col. 2, Lines 60 – 67).
Jansen does not disclose a touch sensor or the valve is an electrically actuated valve that controls the output level in response to an electrical signal representative of a position of the associated control selector of the selected gas cooktop burner.
Regarding the touch sensor, Cadima et al. disclose a touch sensor to detect a person [para. 20] in order to be able operate a gas burner. Therefore a person having ordinary skill in the art would adapt the Cadima et al. teaching of a touch sensor at the burners to the system disclosed by Jansen as a safety measure to ascertain the presence of a person in order for the burner to start operation. The system disclosed by Jansen and modified by the touch sensor teaching of Cadima et al. will start activation sequence (ignition) when the touch sensor detects a person. Further, the detection will serve as a permission to operate the gas cooktop burners.
Regarding the valve being an electrically actuated valve that controls the output level in response to an electrical signal representative of a position of the associated control selector of the selected gas cooktop burner, Witham et al. teaching simmer control for a stove burner teach an electrical signal representing the position of the valve to provide varying degree of the flame (Col. 3 Line 20 – Col. 4 Line 15).  

Regarding claim 2, in the combination, Jansen discloses a two-step activation sequence. Further Witham et al. teach an ignitor module (43, Fig. 2) electrically actuated to ignite the selected cooktop burner.
	Regarding claim 3, in the combination Jansen discloses measuring the position of the valve. Cadima et al. teach the valve is rotatable valve.
	Regarding claim 4, in the combination, the touch sensor taught by Cadima et al. [para. 26] is a capacitive sensor.  
	Regarding claims 5 – 7, the valve position sensor disclosed by Jansen and modified by the touch sensor teaching of Cadima et al. is an electromechanical switch that needs to be depressed (mechanically operated and electrically measures position).
	Regarding claim 8, in the combination, Jansen discloses a processor (12, Fig. 2) and concomitant data memory (Col. 3, Lines 23 – 27), the processor having a plurality of inputs and outputs for receiving and providing electrical signals and a plurality of inputs operatively coupled to the output of the plurality of control selectors as shown by the double arrows in figure 2.
	Regarding claim 9, in the combination, the valve disclosed by Jansen and modified by the touch sensor of Cadima et al. a touch sensor input operatively coupled to the output of the touch sensor wherein the valve is operated only after receiving the touch sensor input.
	Regarding claim 10, in the combination, the touch sensor is the user interface and the act of touching is the selection.
	Regarding claim 11, in the combination, the touch sensor of a specific valve will be assigned to a specific sensor.
	Regarding claim 12, in the combination, the touch sensor taught by Cadima et al. is mounted on a surface of a cooking appliance [para. 25].

	Regarding claim 21, in the combination, the valve disclosed by Jansen and modified the touch sensor teaching of Cadima et al. will necessarily include the simultaneous user input directed to the touch sensor and to the associated control selector for the selected gas cooktop burner.  

Allowable Subject Matter
Claim 15 – 16, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17, 22 and 23 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753